MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    FILED
      regarded as precedent or cited before any                           Dec 31 2019, 7:07 am
      court except for the purpose of establishing                             CLERK
      the defense of res judicata, collateral                              Indiana Supreme Court
                                                                              Court of Appeals
      estoppel, or the law of the case.                                         and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Yvonne M. Spillers                                       Curtis T. Hill, Jr.
      Fort Wayne, Indiana                                      Attorney General of Indiana
                                                               Lauren A. Jacobsen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      D.R.,                                                    December 31, 2019
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               19A-JV-1145
              v.                                               Appeal from the Wells Circuit
                                                               Court
      State of Indiana,                                        The Honorable Kenton Kiracofe,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               90C01-1902-JD-7



      Mathias, Judge.


[1]   D.R., a juvenile, admitted to being a delinquent child by leaving home without

      parental permission and by committing acts that would be, if committed by an


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019            Page 1 of 13
      adult, Class A misdemeanor resisting law enforcement and Class B

      misdemeanor battery. The juvenile court ordered D.R. to be placed in a

      residential treatment facility but suspended this placement to probation. The

      juvenile court subsequently modified D.R.’s placement and ordered him

      committed to White’s Residential Treatment Center (“White’s”). D.R. appeals

      and argues that the juvenile court abused its discretion by modifying his

      placement because the modification was not a result of him violating the terms

      of his probation, but instead caused by the actions of his parents.


[2]   We affirm.


                                          Statement of Facts
[3]   D.R. was born in April 2004 in Mexico and lived with his three siblings in an

      orphanage, where S.R. (“Mother”) and J.R. (“Father”) (collectively “Parents”)

      worked as missionaries. D.R. and his siblings had been subject to neglect and

      physical and sexual abuse prior to being placed in the orphanage. The Parents

      decided to adopt all four children, and the adoption of D.R. and his two

      younger siblings was finalized in 2015, when D.R. was eleven years old. The

      Parents finalized the adoption of D.R.’s older brother, M.R., approximately one

      year later.


[4]   D.R. had severe behavioral issues both before and after the adoption. When he

      was in kindergarten, he acted out sexually with other children. He was

      suspended from school for sexually touching two of his fellow students. And he



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 2 of 13
      initiated incestuous sexual contact with his younger sister, including sexual

      intercourse.


[5]   As the family’s relationship with M.R. became strained, so too did their

      relationship with D.R. Mother reported that, at one point, D.R. threatened her

      with a knife and used the knife to cut up clothing, bedding, and harm himself.

      Appellant’s App. p. 50–51. The Parents believed D.R. needed treatment, but he

      initially refused. However, he changed his mind after an incident in the summer

      of 2018, when he upset his younger brother A.R. by insulting him. D.R. began

      treatment at the Capstone treatment facility in Arkansas, where he remained for

      ninety days. There, D.R. was diagnosed with reactive attachment disorder and

      attachment trauma. After his treatment in Arkansas, D.R. and his family

      moved to Bluffton, Indiana.


[6]   The incident that gave rise to the present case occurred in Bluffton on February

      4, 2019, when D.R. was fifteen years old. That day, D.R. threatened A.R. for

      telling Mother that D.R. broke a punching bag. Mother told A.R. to go to his

      room as punishment for threatening A.R. D.R. went to his room momentarily,

      then returned to the kitchen and insulted Mother. D.R. then began to go to the

      basement. Mother told D.R. to either return to his room or go outside. D.R.

      refused, so Mother asked Father to assist her.


[7]   Both Mother and D.R. told Father what had happened, and Father agreed with

      Mother that D.R. needed to either return to his room or go outside. This

      angered D.R., and he aggressively got in Father’s face. When Mother tried to


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 3 of 13
       say something, he told her to “shut the f**k up,” and threatened her.

       Appellant’s App. p. 24. Father told D.R. not to threaten Mother and attempted

       to calm D.R. down. D.R., however, told Father that he would punch Father in

       the face if he came close to him, so Father walked away.


[8]    This did not diffuse the situation, and when Father walked away, D.R. raised

       his fist and rushed toward Mother. Father pushed D.R. away from Mother,

       knocking the boy down in the process. D.R. got back up and punched Father in

       the arm. Father blocked D.R. from attacking Mother, who then sent the rest of

       the family to a nearby relative’s home, and called the police. Father continued

       to talk to D.R. in an attempt to calm him down. But when he turned his back

       on the boy, D.R. kicked him and attempted to goad him into a physical fight.

       Father walked away and went upstairs, and D.R. remained in the basement.


[9]    Officers from the Bluffton Police Department arrived in response to Mother’s

       call. When they went to the basement, one of the windows was opened, and

       D.R. was no longer there. The police searched the area for D.R. and eventually

       found him by a local school. D.R. fled from the police and continued to flee

       even after an officer activated the lights and sirens of his patrol car. The police

       apprehended D.R. shortly thereafter, and he was held at the Delaware County

       Detention Facility.


                                           Procedural History
[10]   On February 12, 2019, the State filed a delinquency petition alleging that D.R.

       had committed acts that would be, if committed by an adult, Class A

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 4 of 13
       misdemeanor resisting law enforcement and Class B misdemeanor battery. The

       petition also alleged that D.R. was a delinquent child for leaving home without

       parental permission. D.R. admitted to the allegations of the petition the

       following day. On March 6, 2019, the juvenile court issued a dispositional order

       committing D.R. to a residential treatment program but suspended the

       commitment to probation for eighteen months. The dispositional order also

       required D.R. to participate in the “SAY program at Family Service Society,

       Inc., and to follow any and all recommendations thereof . . . .” Appellant’s

       App. p. 62. The dispositional order required the Parents to participate in D.R.’s

       “care and treatment as required by the Family Service Society, Inc., and to

       follow any and all recommendations that may result from [D.R.]’s treatment.”

       Id. The juvenile court ordered D.R. released on March 12, 2019, to the custody

       of his parents.


[11]   On March 28, 2019, the State filed a petition to modify the dispositional decree,

       alleging that D.R. violated the terms of his probation by failing to obey the

       Parents. The juvenile court held a hearing on the modification petition on April

       9, 2019, at which time D.R. admitted to the violation. The State, however,

       informed the juvenile court that the Parents stated that they were unwilling to

       let D.R. return home. At the hearing, the Parents explained that they believed

       that D.R. was still a danger to the rest of their family. The Parents did state,

       however, that they would permit D.R. to move in with his older brother, M.R.,

       who resided in an apartment next to the family home. The juvenile court found

       that, despite D.R.’s admission, there was an insufficient factual basis to support


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 5 of 13
       a probation violation. Because the Parents refused to allow D.R. to return

       home, the juvenile court appointed a guardian ad litem (“GAL”). The court

       also found that permitting D.R. to live with his eighteen-year-old brother would

       be inappropriate under the circumstances, and thus ordered D.R. to be placed

       in the Delaware County Juvenile Detention Center.


[12]   The juvenile court held a status hearing on April 30, 2019. The GAL informed

       the court that Mother and Father did not want D.R. to return home without

       him first receiving more treatment. The GAL also stated that D.R. was “wary”

       of returning home. Tr. p. 18. D.R.’s counsel, however, stated that D.R. did

       want to go back home with his family. The GAL informed the court that D.R.’s

       intensive service provider was “skeptical” about providing services to D.R. at

       home and that, due to D.R.’s history, it would be difficult to find foster

       placement for him. Id.


[13]   At the conclusion of the hearing, the juvenile court noted that it had called the

       Indiana Child Abuse Hotline to inform the Department of Child Services

       (“DCS”) of the situation. The court also stated that it would authorize D.R. to

       be placed in White’s when a bed became available, but that he would remain in

       Delaware County Juvenile Detention Center for the time being, where he

       would continue with therapy through the Family Service Society.


[14]   On May 13, 2019, the juvenile court entered an order regarding the April 30

       status hearing, which provided in relevant part:


                   1. The parents remain unwilling to take custody of [D.R.].

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 6 of 13
                    2. [D.R.] has a history of sexually maladaptive behaviors,
                       the past treatment of which is unclear. There are other
                       minor children in the home.

                    3. The probation department has been unable to locate a less
                       restrictive placement for [D.R.].

               The Court orders that [D.R.] remain detained at the Delaware
               County Juvenile Detention Center until further order. Further,
               the Court has made a report to the Department of Child Services’
               hotline because of the parents’ unwillingness to allow the child to
               return to their home.


       Appellant’s App. p. 105.


[15]   On May 21, 2019, the juvenile court held a placement hearing. At the hearing,

       the court indicated that there was now room for D.R. at White’s. The GAL

       agreed that White’s would be “a good, safe place for [D.R.], and he’d receive

       treatment there.” Tr. p. 32. A DCS employee reported that she had met with

       D.R. and the Parents and that the Parents were willing to “be cooperative with

       a service to provide [a] healthy transition for [D.R.] to come back into the

       home” after treatment. Id. at 34. The juvenile court confirmed that the Parents

       still did not wish for D.R. to return home. Father responded, “It’s not that

       we’re unwilling; we’re just unable to provide him the help that – that he needs.”

       Id. at 35.


[16]   The juvenile court entered a placement order on June 7, 2019, which provides

       in relevant part:


               Having heard the evidence and statements, the Court FINDS and
               ORDERS as follows:
       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 7 of 13
            1. The parents remain unwilling or unable to take custody of
               the child.

            2. The child has a history of sexually maladaptive behaviors,
               the past treatment of which is unclear. There are other
               minor children in the home.

            3. The child has been receiving services from Family Service
               Society while in placement at the Delaware County
               Juvenile Detention Center.

            4. The probation department has been able to secure a less
               restrictive placement for the child beginning May 28,
               2019, at White’s Residential and Family Service.

            5. The Court orders that the child remain detained at the
               Delaware County Juvenile Detention Center, and
               authorizes his placement at White’s Residential and
               Family Service upon availability.

                                                ***

        PARENTAL PARTICIPATION:

        An Order Requiring Participation of Parents, Guardians, or
        Custodians was previously entered in this matter on March 5,
        2019.

        [Mother] and [Father] . . . are ordered to participate in the child’s
        care and treatment as required by White’s Residential and
        Family Service, including, but not limited to, family therapy,
        visitation, and parenting classes, and to follow any and all
        recommendations that may result from the child’s treatment.


Appellant’s App. pp. 113–14. D.R. now appeals.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 8 of 13
                         Applicable Law and Standard of Review
[17]   A juvenile court is accorded wide latitude and great flexibility in dealing with

       juveniles. K.S. v. State, 114 N.E.3d 849, 854 (Ind. Ct. App. 2018) (citing C.T.S.

       v. State, 781 N.E.2d 1193, 1203 (Ind. Ct. App. 2003), trans. denied), trans. denied.

       “The specific disposition of a delinquent child is within the juvenile court’s

       discretion, to be guided by the following considerations: the safety of the

       community, the child’s best interests and freedom, the least restrictive

       alternative, family autonomy and life, and the freedom and opportunity for

       participation of the parent, guardian, or custodian.” Id. (citing K.S. v. State, 849
N.E.2d 538, 544 (Ind. 2006)); see also Ind. Code § 31-37-18-6. Even if options

       less harsh than commitment to an institution are available to the juvenile court,

       there are still times when commitment to a suitable institution is in the best

       interest of the juvenile and of society. D.S. v. State, 829 N.E.2d 1081, 1085 (Ind.

       Ct. App. 2005). In other words, the law requires only that the disposition

       selected be the least restrictive disposition that is consistent with the safety of

       the community and the best interest of the child. Id.


[18]   On appeal, we will reverse the juvenile court’s dispositional decision only for an

       abuse of discretion. K.S., 114 N.E.3d at 854. A juvenile court abuses its

       discretion if its decision is clearly against the logic and effect of the facts and

       circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom. Id. (citing K.S., 849 N.E.2d at 544). In

       reviewing the juvenile court’s decision, we will consider only the evidence and

       reasonable inferences supporting the juvenile court’s judgment, and we neither

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 9 of 13
       reweigh the evidence nor judge witness credibility. B.R. v. State, 823 N.E.2d
301, 306 (Ind. Ct. App. 2005).


                                      Discussion and Decision
[19]   On appeal, D.R. argues that the juvenile court abused its discretion in placing

       him in White’s. He claims that the juvenile court erred by modifying his

       placement even though it found that he did not violate the terms of his

       probation. D.R. should not have based its decision on the Parents’

       unwillingness to allow him to return home. D.R. therefore asks us to reverse

       and remand to the juvenile court with instructions to order the Parents “end

       their neglect” of D.R. and allow him to return home. Appellant’s Br. at 13.


[20]   D.R. is correct that the trial court determined that there was an insufficient

       factual basis to support D.R.’s admission to violating the terms of his probation.

       But the fact that D.R. did not violate the terms of his probation does not

       prohibit the juvenile court from modifying its dispositional decree. Indeed,

       Indiana Code section 31-37-22-1(a)(1) provides that “the juvenile court may

       modify any dispositional decree . . . upon the juvenile court’s own motion.” (emphasis

       added). See also K.A. v. State, 938 N.E.2d 1272, 1275 (Ind. Ct. App. 2010) (“The

       Indiana Code does not explicitly require a probation violation before a juvenile

       court may modify a juvenile’s disposition.”) (citing In re M.T., 928 N.E.2d 266,

       271 (Ind. Ct. App. 2010), trans. denied)), trans. denied. Accordingly, the juvenile

       court here had the authority to modify its dispositional decree sua sponte even

       without a finding of a probation violation.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 10 of 13
[21]   D.R.’s main complaint is not that the juvenile court did not have the authority

       to modify the dispositional decree, but that the juvenile court abused its

       discretion by doing so and ordering him to be placed in White’s. D.R. argues

       that the juvenile court effectively “punished” him based on the actions of his

       Parents. We disagree. Because the goal of the juvenile justice system is

       rehabilitation rather than punishment, juvenile courts have “a variety of

       placement choices for juveniles who have delinquency problems, none of which

       are considered sentences.” R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App.

       2010). Here, the juvenile court’s decision to place D.R. in White’s was not

       “punishing” him for his Parents’ actions; it was instead ensuring that D.R. was

       placed in the least-restrictive placement that was consistent with the safety of

       the community and his own best interests.


[22]   D.R. also argues that there was no evidence that he was a threat to the safety of

       the community and that the trial court should have ordered a less-restrictive

       placement. The juvenile court, however, found that D.R. had a history of

       sexually maladaptive behavior. Mother reported that D.R. had sexually abused

       his own sister. Mother also shared D.R.’s history of prior violent outbursts. And

       the incident that gave rise to the instant case involved threats to both Parents

       and an attempted attack on Mother and physically fighting with Father. Thus,

       we cannot fault the juvenile court for not ordering D.R. to be placed back home

       with his Parents, who indicated an unwillingness to allow him to return without

       further treatment, and with whom he had a history of violent behavior.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 11 of 13
[23]   D.R. also claims that the GAL believed that placement in a more restrictive

       environment such as White’s was not in D.R.’s best interest. However, the

       GAL told the juvenile court that even though the Family Service Society,

       through which D.R. was receiving treatment, was willing to continue to treat

       D.R., they were “skeptical that it might not work in-home.” Tr. p. 18. The

       GAL also stated that White’s would be “a good, safe place for [D.R.], and he’d

       receive treatment there.” Tr. p. 32. There was evidence that placing D.R. in

       foster care would be difficult given his issues and background. Thus, placing

       D.R. at White’s was an option that was well within the juvenile court’s

       discretion.


[24]   Nor can we say that the juvenile court erred by declining to place D.R. with his

       older brother M.R. M.R. lived next door to the Parents, where D.R.’s younger

       siblings—including the sister D.R. sexually abused—still lived. Moreover, M.R.

       was only eighteen years old and had disciplinary problems himself. Clearly,

       placing D.R. back home was an option that was neither consistent with the

       safety of the community nor in D.R.’s best interests. Moreover, at White’s,

       D.R. will receive the treatment he so badly needs. And the Parents indicated a

       willingness to transition D.R. back home after his treatment.


[25]   We are sympathetic with the quandary faced by the juvenile court, where the

       Parents were unwilling to allow D.R. to return home without further treatment.

       But placing D.R. at home with his unreceptive Parents was not only

       inconsistent with the safety of the community, but also not in D.R.’s best

       interests. The juvenile court’s decision to instead place D.R. in a residential

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 12 of 13
       treatment facility where he can receive treatment was well within the court’s

       discretion.


                                                 Conclusion
[26]   Under the difficult facts and circumstances of the present case, we are unable to

       say that the juvenile court abused its discretion by modifying its dispositional

       order and placing D.R. at White’s. We therefore affirm the judgment of the

       juvenile court.


[27]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1145 | December 31, 2019   Page 13 of 13